     Case 1:19-cv-00707-DAD-EPG Document 26 Filed 08/31/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10
     KAREN CAYGLE,                                         Case No. 1:19-cv-00707-DAD-EPG
11
                     Plaintiff,                            SECOND JOINT STIPULATION AND
12                                                         ORDER TO AMEND THE SCHEDULING
             v.                                            ORDER
13
   COSTCO WHOLESALE CORPORATION                            (ECF No. 25)
14 and DOES 1 to 25,

15                   Defendants.

16
             Plaintiff KAREN CAYGLE, and Defendant, COSTCO WHOLESALE CORPORATION
17
     respectfully and jointly move the Court to modify the pending deadlines set out in the Scheduling
18
     Order and Joint Stipulation and Order to Amend Scheduling Order [Document 20] in order to permit
19
     additional time for the parties to complete fact and expert discovery. This proposed change would
20
     extend certain deadlines in the current case calendar by 6 weeks while still expeditiously moving
21
     the case toward trial. In support of this stipulation, the parties state as follows:
22
             1.      WHEREAS the parties discussed moving the cutoff of discovery dates by
23
     approximately 6 weeks during meet and confer telephone conferences and e-mail exchanges on
24
     August 10, 2020, to complete depositions, independent medical examinations and receive
25
     outstanding subpoenaed relevant medical records.
26
             2.      WHEREAS the continued COVID-19 mandated precautions may continue to affect
27
     the ability of the parties to complete depositions, independent medical examinations and receive
28
     Case 1:19-cv-00707-DAD-EPG Document 26 Filed 08/31/20 Page 2 of 3


 1 additionally subpoenaed relevant medical records, the parties further request pertinent discovery

 2 deadlines be extended by approximately 6 weeks as follows:

 3

 4                                        Current Amended                Proposed 2nd Amended
                 Event
                                        Scheduling Order Date            Scheduling Order Date
 5
          Non-Expert Discovery
 6                                          August 10, 2020                September 21, 2020
                Cutoff
 7          Expert Disclosure              September 7, 2020                October 19, 2020

 8       Expert Discovery Cutoff           November 9, 2020                December 21, 2020

 9      Dispositive Motion Filing
                                           October 29, 2020                 Remains the same
                Deadline
10
                                       February 22, 2021 at 01:30
           Pretrial Conference                                              Remains the same
11                                        P.M. in Courtroom 5

12                                   April 27, 2021 at 08:30 AM in
                Jury Trial                                                  Remains the same
                                              Courtroom 5
13

14         RESPECTFULLY SUBMITTED,
15 Dated: August 28, 2020                            McCORMICK, BARSTOW, SHEPPARD,
                                                         WAYTE & CARRUTH LLP
16

17
                                               By:              /s/Gregory S. Mason
18
                                                              Gregory S. Mason
19                                             Attorneys for Defendant COSTCO WHOLESALE
                                                               CORPORATION
20
     Dated: August 28, 2020                              LAW OFFICE OF JON P. ADAMS
21

22
                                               By:                   /s/Jon P. Adams
23                                                                 Jon P. Adams
                                                     Attorneys for Plaintiff KAREN CAYGLE
24

25

26
27

28

                                                     2
     Case 1:19-cv-00707-DAD-EPG Document 26 Filed 08/31/20 Page 3 of 3


 1                                              ORDER

 2         Upon consideration of the Parties’ Stipulation to Amend the Scheduling Order, and for good

 3 cause appearing, the Scheduling Conference Order governing the pretrial phase of the above-

 4 captioned litigation is amended as set forth above.

 5                                         Current Amended               Proposed 2nd Amended
                  Event
                                         Scheduling Order Date           Scheduling Order Date
 6
          Non-Expert Discovery
 7                                           August 10, 2020                September 21, 2020
                Cutoff
 8          Expert Disclosure               September 7, 2020                October 19, 2020

 9       Expert Discovery Cutoff            November 9, 2020                December 21, 2020

10      Dispositive Motion Filing
                                            October 29, 2020                 Remains the same
                Deadline
11
                                       February 22, 2021 at 01:30
           Pretrial Conference                                               Remains the same
12                                        P.M. in Courtroom 5

13                                    April 27, 2021 at 08:30 AM in
                 Jury Trial                                                  Remains the same
                                               Courtroom 5
14

15 IT IS SO ORDERED.

16
        Dated:    August 31, 2020                          /s/
17                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                    3
